The opinion of the court was delivered by
Burch, J.:
The action was one to recover the balance due on an account for building material sold and delivered to defendant. Defendant admitted correctness of the account, but claimed credit by way of set-off for the price of a load of wheat sold and delivered to plaintiff more than three years prior to commencement of the action. The set-off was established and allowed, and plaintiff appeals.
. The contention is, the set-off did not constitute an item of a mutual account and was barred by the statute of limitations. The set-off constituted a cross-demand which compensated plaintiff's demand pro tanto, notwithstanding the general statute of limitations. (R. S. 60-715, and cases cited in the annotation.)
The judgment of the district court is affirmed.